Citation Nr: 1422020	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-25 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, to include deep vein thrombosis (DVT). 

2.  Entitlement to service connection for a skin disability, to include as secondary to a leg disability. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of a left eye injury. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served with the United States Army Reserve from December 1966 to December 1972 with various periods of active duty for training (ACDUTRA) to include from March 1967 to July 1967 and during a two week period in July of subsequent years.  The Veteran also served on active duty with the United States Marine Corps from August 1990 to July 1995 and with the United States Coast Guard from December 1995 to January 1999.  He then served with the Army National Guard of Michigan from February 1999 to February 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2008, the Veteran testified before a hearing officer at the RO.  A transcript of the hearing is of record. 

The Board remanded the case for further action by the originating agency in May 2012.  The case has now returned to the Board for further appellate action.

In November 2013, subsequent to the issuance of the August 2013 supplemental statement of the case (SSOC), VA received copies of various service personnel records submitted by the Veteran.  The Veteran's representative waived initial AOJ review of the records in May 2014 and the Board will therefore proceed with a decision in this case.  


FINDINGS OF FACT

1.  The Veteran does not have a chronic right leg disability. 

2.  The Veteran's left leg disability, diagnosed as chronic venous insufficiency, was not present during a period of active duty service or until years thereafter and is not etiologically related to any incident of active service.

3.  The Veteran's skin disability of the left leg, diagnosed as skin changes associated with chronic venous insufficiency, was not present during a period of active duty service or until years thereafter and is not etiologically related to any incident of active service.

4.  Bilateral hearing loss is etiologically related to active duty service.  

5.  Tinnitus is etiologically related to active duty service.  

6.  A left eye disability, claimed as residuals of a left eye injury, was not present during a period of active duty service or until years thereafter and is not etiologically related to any incident of active service.  


CONCLUSIONS OF LAW

1.  A chronic bilateral leg disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  A chronic skin disability was not incurred in or aggravated by active military service and is not etiologically related to a service-connected disability.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. §§ 3.303, 3.310. 

3.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.385.

4.  Service connection for bilateral tinnitus is warranted.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303.

5.  A chronic left eye disability, claimed as residuals of a left eye injury, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for various disabilities as they were incurred during a period of active duty service for training (ACDUTRA) with the Army Reserves. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

Under 38 U.S.C.A. § 101(24) "active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training [INACDUTRA] from an injury incurred or aggravated in line of duty during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  

For the purposes of determining service connection based on Reserve service, ACDUTRA means full-time training duty, where the service member is available for duty around-the-clock performed by the Reserve components.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual two-week training is an example of ACDUTRA.  Inactive duty training (INACDUTRA) is training duty, other than full time, performed by the Reserve components.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.   

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  




Bilateral Leg and Skin Disabilities

The Veteran contends that service connection is warranted for a bilateral leg disability and associated skin condition as they were incurred due to his periods of active service with the Army Reserves.  In various statements to VA and during the May 2008 hearing, the Veteran reported that his leg disability was caused by his wearing of leg bands during Army reserve service to keep his pants above his boots. 

Regarding the claimed right leg condition, the record does not establish a current chronic disability.  The Veteran has never complained of symptoms affecting the right lower extremity and denied experiencing any problems with the leg during VA examinations in September 2007 and August 2013.  Treatment records and letters from the Veteran's private healthcare providers also do not document any complaints, treatment, or findings related to the right leg.  The Board therefore finds that the Veteran does not have a chronic disability of the right leg. 

The record does establish the presence of current venous and skin disabilities of the left leg.  October 2006 and February 2007 letters from the Veteran's private physicians include diagnoses of chronic venous insufficiency of the left lower extremity.  The Veteran was also diagnosed with an old residual thrombus with collateral flow and venous reflux of the left leg with chronic left lower leg and foot skin changes.  Chronic arterial and skin conditions of the left leg are therefore demonstrated. 

Service treatment records do not contain any findings pertaining to the Veteran's chronic venous insufficiency and skin changes of the left leg.  A March 1972 physical examination conducted a few months before the Veteran's discharge from the Army Reserves shows that his legs and skin were normal upon physical examination.  He also denied experiencing cramps in his legs, skin diseases, or any other lower extremity abnormalities on an accompanying report of medical history.  A February 1999 National Guard enlistment examination was also negative for any observed or reported abnormalities involving the legs.  Although service records do not document any complaints related to the left leg, the Veteran has stated that he experienced swelling of his legs during reserve service with the Army.  He also reported having to wear bands around his legs to keep his pants above his boots.  The Veteran is considered competent to report symptoms and injuries that occur during periods ACDUTRA, and the Board will resolve all doubt in his favor and find that an in-service injury is demonstrated.  

Regarding the third element of service connection, a nexus between the Veteran's current left leg disabilities and the in-service injury, service records do not indicate such a link.  As noted above, reserve service records do not document any complaints or treatment involving the Veteran's lower extremities and the Veteran specifically denied such problems on a March 1972 report of medical history.  No chronic conditions were diagnosed during service, and even two decades later,  during the February 1999 National Guard examination, the Veteran's lower extremities and skin were normal.  In fact, there is no evidence of venous insufficiency or skin changes until August 2000, when the Veteran was seen in the emergency room of a private hospital for left leg pain.  He was diagnosed with DVT and bilateral pulmonary emboli and denied any past history of similar problems.  Thus, the contents of the Veteran's service records do not support the claims and there is no medical evidence of the disabilities on appeal until more than 20 years after the Veteran's discharge from Army reserve service.  

The weight of the competent medical evidence is also against the claims for service connection.  The record contains an October 2006 letter from a private hematologist noting that the Veteran's chronic leg swelling and skin hyperpigmentation "may be" related to his having worn boot blousers when he was in the military.  The Board finds that this medical opinion cannot support the claims for service connection as it is speculative in nature.  Opinions which can only make the necessary connection between the current disorder and the Veteran's military service by resorting to mere speculation, amount to "nonevidence," neither for nor against a claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The hematologist's opinion that the Veteran's disabilities "may be" related to service is simply too inconclusive and does not support the claims.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
In contrast, weighing against the claims are the opinions of two VA examiners who reviewed the claims file and physically examined the Veteran in September 2007 and August 2013.  The Board finds that the August 2013 VA medical opinion is particularly persuasive as it was accompanied by a fully supported and well-reasoned rationale based on an accurate presentation of the facts.  The August 2013 VA examiner found that the Veteran's residuals of deep vein thrombosis (DVT) and skin changes were not related to service, with specific consideration of the Veteran's contentions regarding the effect of his leg bands during reserve service.  The examiner's medical opinion was based on the negative service records, the lack of any findings or treatment for DVT until August 2000, and the unilateral nature of the Veteran's disability, despite his reports that he wore bands on both legs during service.  The opinion also includes specific reference to evidence in the claims file, including the October 2006 letter from the Veteran's private hematologist.  The Board finds that the August 2013 VA medical opinion is entitled to significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's DVT and accompanying skin changes are not chronic diseases listed in 38 C.F.R. § 3.309(a).  However, the Veteran has reported experiencing leg pain and swelling since his reserve service with periods of ACDUTRA.  The Board will consider whether such statements support the claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In this case, the Board finds that the Veteran's reports of a continuity of symptoms are not credible in light of the contents of the service records, various inconsistencies in the Veteran's statements, and the inherent implausibility of his contentions. 

The Veteran testified in May 2008 that he believed wearing boot blousers during his periods of ACDUTRA damaged the veins in his legs and he has experienced symptoms of leg heaviness and swelling since service.  However, as noted above, service records are completely negative for complaints or treatment pertaining to the Veteran's left leg.  His lower extremities and skin were normal at the March 1972 examination and the Veteran specifically denied a history of leg or skin problems on the accompanying report of medical history.  The February 1999 National Guard enlistment examination contains similar findings; physical examination of the Veteran's legs and skin was normal and the Veteran denied a history of leg and skin problems.  Thus, the Veteran's characterization of his medical history provided during service examinations is not consistent with his more recent statements given in the context of claims for VA compensation.  

The record also contains other examples of contradictory statements from the Veteran pertaining to the onset of DVT.  In August 2000, he was admitted to a private hospital for treatment of left leg DVT and pulmonary emboli.  At that time, he denied any prior symptoms of arterial problems in the leg and dated the onset of his current problems to an incident that occurred five days earlier when a brick fell on his left calf.  During a consultation, the Veteran also attributed his venous irritation to sitting in a chair at work that put pressure behind his knee and foot.  He did not mention experiencing swelling in his legs during the 20 year period between his reserve service and current hospitalization and did not report any prior injuries to his legs caused by boot blousers or service. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may also weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  

In this case, the Veteran's history of continuing symptoms of leg swelling since reserve service is not credible in light of the numerous conflicting statements he provided prior to receipt of his claim for VA benefits, as well as the lack of any objective evidence supporting the claim in the service and post-service treatment records.  The Board also finds that the Veteran's contentions are inherently not plausible.  The Veteran contends that he incurred chronic venous insufficiency of the left leg due to wearing boot blousers during his periods of ACDUTRA reserve service with the Army.  Personnel records show that the Veteran's reserve service consisted of approximately two weeks of ACDUTRA every July over a five year period and there is no evidence of a chronic left leg disability until more than 20 years after his discharge from the Army reserves.  These facts greatly reduce the plausibility of his arguments regarding a link between reserve service and his current disabilities.  Therefore, the Board finds that the Veteran's reported history of continuous symptoms of a left lower extremity disability since Army reserve service is not credible and is of no probative value. 

The Board has also considered the Veteran's statements connecting his current disabilities to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Therefore, his statements linking his current left leg and skin conditions to service are outweighed by the other evidence against the claims.

In sum, the record does not demonstrate a chronic disability of the right leg.  Regarding the left leg, the post-service medical evidence of record shows that the first evidence of chronic venous and skin disabilities was many years after the Veteran's separation from reserve service and periods of ACDUTRA.  In addition, the weight of the competent evidence, including the service treatment records, is against a nexus between the disabilities and the Veteran's reported in-service injury.  The Board has considered the Veteran's reported continuity of symptomatology, but concludes that his statements are not credible.  Finally, as service connection is not warranted for the Veteran's chronic venous insufficiency of the left leg, service connection for skin changes associated with this skin condition cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Bilateral Hearing Loss and Tinnitus

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as they were incurred due to noise exposure during his reserve service with the Army.  The record establishes the presence of hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385 and tinnitus; the Veteran was diagnosed with both conditions by VA audiologists based on September 2007 and August 2013 examinations. 

An in-service injury is also demonstrated.  Personnel records establish that the Veteran served as an ammunition handler during his two week period of ACDUTRA in August 1968 and a field wireman during other instances of ACDUTRA with the Army Reserve.  The Veteran reported that  he was exposed to loud noises while serving around heavy artillery and his statements are credible and consistent with his service.  Service treatment records are negative for complaints or treatment related to hearing problems, but the Board finds that an in-service injury is present as the Veteran was exposed to acoustic trauma during his periods of ACDUTRA. 

Additionally, the absence of evidence of in-service hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, the record contains a February 2007 medical opinion from the Veteran's private audiologist identifying a link between the Veteran's hearing loss, tinnitus, and in-service noise exposure.  The record contains some evidence against the claim; specifically, the opinions of VA audiologists from September 2007 and August 2013.  However, in light of the Veteran's confirmed noised exposure during service with an artillery unit and his credible and competent statements in support of the claims, the Board finds that the evidence is at least in equipoise regarding service connection for hearing loss and tinnitus and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   All the elements necessary for establishing service connection are met and the Veteran's claims for service connection for hearing loss and tinnitus are granted.  


Left Eye Disability

The Veteran contends that service connection is warranted for a disability of the left eye as it was incurred due to an injury during a period of ACDUTRA in July 1970.  The record establishes a current disability; the Veteran was diagnosed with a history of an imbedded foreign object in the left cornea and immature senile cataracts of both eyes upon VA examination in July 2013.  

An in-service injury is also demonstrated.  On July 15, 1970, the Veteran sustained a left eye injury at Camp McCoy, Wisconsin.  The report of investigation for the injury states that the Veteran was laying wire when a nearby Howitzer was fired and he was struck in the eye by a piece of metal.  Treatment records document a diagnosis of an imbedded foreign body in the left cornea.  The object was removed and the Veteran was provided eye drops.  The injury was determined to have occurred in the line of duty and during a period of ACDUTRA. Thus, the second element of service connection-an in-service injury-is established.  

Although a current disability and in-service injury are demonstrated, a link between the two is not shown.  Service records lend some support to the Veteran's claim; he was treated for an imbedded foreign object in the left eye in July 1970 and complained of eye trouble on a March 1972 report of medical history associated with the March 1972 physical examination.  The medical history report also includes a notation that the Veteran experienced decreased visual acuity dating back to the 1970 injury and a mild refractive error was diagnosed.  Physical examination of the eyes was normal and the left eye manifested 20/40 uncorrected distant vision corrected to 20/20.  Service records therefore contain some findings indicating the Veteran may have experienced loss of vision in the left eye following the July 1970 injury.  

The Board notes that refractive errors of the eye are specifically identified as congenital or developmental defects and are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993)).  Thus, the Board must determine whether a congenital refractive error was aggravated by the Veteran's in-service eye injury in addition to whether it is related to his currently diagnosed cataracts.  

Despite the finding of a mild refractive error at the March 1972 examination, there is no competent medical evidence of a chronic eye disability in the post-service record until many years after the Veteran's separation from the Army reserves.  The Veteran's eyes were normal at a February 1999 National Guard enlistment examination and bilateral uncorrected vision was measured as 20/20 in both eyes.  The Veteran also specifically denied a history of eye trouble on the accompanying report of medical history.  The earliest post-service medical evidence of an eye condition dates from October 2005, more than 30 years after discharge, consists of a prescription for glasses from a private physician (received by VA in February 2007).  There is no other evidence of an eye disability until the September 2007 VA examination when the Veteran was diagnosed with signs of cataracts.  Both the left and the right eye manifested some loss of visual acuity and the loss was correctable and similar in severity.  

The competent medical evidence of record also weighs against service connection. The Veteran has not submitted any medical evidence in support of his claim and the record does not document any actual treatment for the claimed eye disorder.  The only medical opinions of record, those of the September 2007 and July 2013 VA examiners weigh against the claim.  Both examiners concluded that the Veteran had no chronic eye disabilities that were related to military service.  Additionally, physical examination of the left eye at both examinations was negative for any indication of corneal scarring or a residual of a retained foreign body from the July 1970 injury.  The September 2013 VA examiner concluded that the Veteran's cornea healed following the in-service injury and his reported symptom of eye strain was not a condition that occurs following an injury involving the removal of a foreign body from the eye.  While the Veteran manifested reduced visual acuity of the left eye compared to the right, the VA examiner concluded that the increased refractive error was due to an astigmatism of the left eye while the right eye was spherical in shape.  Finally, the examiner found that the Veteran's cataracts were age-related and also contributed to his loss of visual acuity.  These medical opinions were rendered following physical examination of the Veteran and review of the claims file, including service records from the Veteran's periods of ACDUTRA with the reserves.  They were based on an accurate presentation of the facts and are well-supported by a fully explained rationale.  The Board therefore finds that the opinions of the September 2013 VA examiner are entitled to substantial probative value and weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The eyes disabilities and symptoms manifested by the Veteran are not chronic diseases listed in 38 C.F.R. § 3.309(a) and service connection under 38 C.F.R. § 3.303(b) is not possible.  The Board may still consider whether a history of continuous symptoms supports a claim for service connection under 38 C.F.R. §§ 3.303(a) and (d), but notes that the Veteran has not clearly reported such a history.  In May 1972, he wrote VA stating that he required glasses due to a scar on his left eye.  He also testified in May 2008 that he required more strength in his glasses and currently experiences some "pulling" and strain in the left eye.  The symptoms were characterized as "a little inconvenient."  The Veteran has not explicitly reported experiencing these symptoms of an eye disability since service and in any event, the Board finds that such statements are outweighed by the competent medical evidence against the claim, including the medical opinion of the September 2013 VA examiner specifically finding that the Veteran had no residuals of the July 1970 eye injury.  The examiner also stated that the Veteran's current complaints of eye strain were not symptoms associated with the type of injury experienced by the Veteran. 

As for the Veteran's testimony connecting his current eye problems to service, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a chronic eye disability which is due to an injury incurred during a period of active service, falls outside the realm of common knowledge of a lay person.  Jandreau at 1377.  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  

After review of the entire record, the Board must conclude that the evidence does not establish a nexus between the Veteran's diagnosed left eye disabilities and the July 1970 left eye injury.  There is no evidence of the current disability (i.e. cataracts) until decades after the Veteran's initial injury and discharge from reserve service and the September 2007 and July 2013 VA examiners both provided opinions against the claim.  The July 2013 VA examiner specifically found that the Veteran had no residual disability due to the injury and examination of the cornea was normal at both examinations.  Furthermore, the Board finds that a refractive error of the left eye was not aggravated by the in-service eye injury.  Although the Veteran manifested a mild refractive error upon examination in March 1972, there are no further findings of loss of vision until October 2005 and the Veteran had 20/20 vision in the left and right eye at the February 1999 National Guard enlistment examination.  The July 2013 VA examiner also opined that the Veteran's loss of visual acuity in the left eye was due to an astigmatism and age-related cataracts and was not a residual of the July 1970 eye injury.  The competent medical evidence against the claim clearly outweighs the Veteran's statements and the single finding of a mild refractive error in March 1972.  Therefore, the record does not establish a link between any current eye disability and the Veteran's July 1970 eye injury and service connection must be denied.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA has substantially satisfied the duties to notify and assist with respect to the claims for entitlement to service connection for hearing loss and tinnitus.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) regarding the other claims was furnished to the Veteran in February 2007 and September 2012 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the notice letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were most recently readjudicated in the August 2013 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided VA examinations and appropriate medical opinions in response to his claims in September 2007, July 2013, and August 2013.  

VA has obtained records of available treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  In September 2012, the Veteran was contacted by letter and asked to provide medical releases to allow VA to obtain private medical records on his behalf, to include records from the physicians and facilities identified in the May 2012 Board remand.  In response, the Veteran provided an October 2012 statement describing his symptoms and medical releases for two private medical facilities.  He did not provide medical releases for all the physicians listed in the September 2012 notice letter.  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above that VA has done its utmost to develop the evidence with respect to the Veteran's claim and any failure to obtain records from all the private doctors reported by the Veteran lies with the Veteran himself.  

Additionally, VA has made multiple attempts to verify the Veteran's periods of ACDUTRA and INACDUTRA in accordance with the May 2012 remand.  VA contacted the Adjutant General of Michigan, the United States Army Reserve Command, and the Defense Finance and Accounting Service (DFAS).  The Michigan Adjutant General did not respond to VA's multiple requests for information and records and the requests sent to the Army Reserve Command were returned as undeliverable.  The record does not indicate any other facilities or addresses where such records may be obtained and the Board concludes that further efforts to request the records would be futile.  In any event, the Veteran has submitted copies of his personnel records from his reserve service with the Army and his more recent active duty service with other various military branches.  These records confirm his periods of ACDUTRA with the Army Reserve in compliance with the Board's May 2012 remand.  

The Board also finds that VA has complied with the other May 2012 remand orders of the Board.  As noted above, the Veteran was provided additional VCAA notice in a September 2012 letter and asked to submit medical releases to allow VA to obtain specific private medical records on his behalf.  Some of the records were submitted by the Veteran, but he did not provide medical releases for all the physicians identified in the September 2012 letter.  VA also made efforts to verify the Veteran's periods of ACDUTRA and INACDUTRA, and verification was ultimately achieved based on personnel records submitted by the Veteran.  He was also provided VA examinations and medical opinions in July 2013 and August 2013.  The case was then readjudicated in an August 2013 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a bilateral leg disability, to include DVT, is denied.

Entitlement to service connection for a skin disability, to include as secondary to a leg disability, is denied.
Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for residuals of a left eye injury is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


